Name: 93/217/EEC: Commission Decision of 19 March 1993 in accordance with Council Decision 93/16/EEC determining the United States of America as a country to the companies or other legal persons of which legal protection of topographies of semiconductor products is extended
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  electronics and electrical engineering;  America
 Date Published: 1993-04-20

 Avis juridique important|31993D021793/217/EEC: Commission Decision of 19 March 1993 in accordance with Council Decision 93/16/EEC determining the United States of America as a country to the companies or other legal persons of which legal protection of topographies of semiconductor products is extended Official Journal L 094 , 20/04/1993 P. 0030 - 0030 Finnish special edition: Chapter 17 Volume 1 P. 0118 Swedish special edition: Chapter 17 Volume 1 P. 0118 COMMISSION DECISION of 19 March 1993 in accordance with Council Decision 93/16/EEC determining the United States of America as a country to the companies or other legal persons of which legal protection of topographies of semiconductor products is extended(93/217/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 87/54/EEC of 16 December 1986 on the legal protection of topographies of semiconductor products (1), Having regard to Council Decision 93/16/EEC of 21 December 1992 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories (2), and in particular Article 1 (3) thereof, Whereas the abovementioned Decision lists the United States of America and certain British territories which are to benefit from protection under Directive 87/54/EEC; Whereas protection for natural persons is unconditonal, but protection for companies and other legal persons is subject to the condition that the Community companies and legal persons benefit from protection in the country or territory in question; Whereas the Commission is obliged by Decision 93/16/EEC to determine and communicate to the Member States the fulfilment by the United States of America and territories in question of this condition; Whereas, in the United States of America, based on interim orders issued under Section 914 of the Semiconductor Chip Protection Act of 1984, legal protection is available without discontinuity to owners of mask works who are nationals, domicilaries or sovereign authorities of Community Member States, and consequently the United States of America fulfils the condition of reciprocity required for the protection of companies and other legal persons laid down in Article 1 (2) of Council Decision 93/16/EEC, HAS ADOPTED THIS DECISION: Article 1 The United States of America fulfils the condition for protection of companies and other legal persons laid down in Article 1 (2) of Decision 93/16/EEC. Article 2 This Decision is applicable from 1 January until 31 December 1993. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 March 1993. For the Commission Raniero VANNI D'ARCHIRAFI Member of the Commission (1) OJ No L 24, 27. 1. 1987, p. 36. (2) OJ No L 11, 19. 1. 1993, p. 20.